Title: To Benjamin Franklin from Pierre Bon de Corcelles, 5 August 1780: résumé
From: Bon de Corcelles, Pierre
To: Franklin, Benjamin


<August 5, 1780, at Moudon in the canton of Bern, in French: The enclosed plan for a subscription in favor of your country has long been on my mind but I could not bring myself to publish it, convinced as I was that the United Provinces would achieve independence on their own. But the fall of Charleston prompts me to bring it out, imperfect as it is, because of my haste and lack of current news. It has been distributed in Switzerland and nearby places but slowly and without enthusiasm. I wish to send you one thousand copies of my pamphlet for your constituents. Please do not refuse this humble gift, and tell me where I should direct it.>
